           Case 2:19-cv-02224-RFB-NJK Document 7 Filed 07/28/20 Page 1 of 1




 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4
     ADRIAN JOHNSON,                                        Case No.: 2:19-cv-02224-RFB-NJK
 5
            Plaintiff(s),                                                 ORDER
 6
     v.                                                                (Docket No. 6)
 7
 8   STEVEN WOLFSON, et al.,
 9          Defendant(s).
10         Pending before the Court is Plaintiff’s motion for extension of time. Docket No. 6. The
11 Court previously set a deadline for Plaintiff’s initial payment of $28.83 for July 31, 2020. Docket
12 No. 5 at 1. Plaintiff submits that he will not have the funds to make his initial payment “until some
13 time in August.” See Docket No. 6 at 2. Plaintiff also requests that the Court wait to screen his
14 complaint until “a decision is made in [his] criminal [case],” id. at 4, which appears to be in state
15 court, see Docket No. 1 at 3–16. The Court finds that good cause exists to extend Plaintiff’s
16 deadline to pay his initial installment fee; however, the Court will deny Plaintiff’s request for the
17 Court to wait to screen his complaint until a decision is made in his state criminal case.
18         Accordingly, the Court GRANTS in part and DENIES in part Plaintiff’s motion. Docket
19 No. 6. Plaintiff shall have his initial installment fee in the amount of $27.83 sent to the Clerk’s
20 Office no later than August 31, 2020. Failure to do so may result in dismissal of this action.
21 Furthermore, even if this action is dismissed, the full filing fee must still be paid pursuant to 28
22 U.S.C. § 1915(b)(2). If Plaintiff does not want the Court to screen his complaint in the ordinary
23 course, he may file a notice of dismissal without prejudice. Cf. Fed.R.Civ.P. 41(a).
24         IT IS SO ORDERED.
25         Dated: July 28, 2020
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
